Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.

Response to Amendment
Applicant’s response to the last office action, filed February 8, 2022 has been entered and made of record. Claims 1-2, 5, and 9-10 have been amended; claim 6 has been cancelled; and claim 11 has been added. By this amendment, claims 1-5, and 7-11 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al, (US-PGPUB 2019/0130582)

In regards to claim 1, Cheng discloses an image processing apparatus, (see at least: Par. 0008, ‘an apparatus”), comprising:
a computer executing instructions that, when executed by the computer, cause the computer, (see at least: Par. 0008, “processor”):
(a) to detect a tracking target object in an image, (see at least: Par. 0047, the 
video analytics can operate as an Intelligent Video Motion Detector by detecting moving objects by tracking moving object, “group of people”. See also, Par. 0153, A 1206 is detected in the first video frame 1200, walking along the path and towards the group of trees 1208);
(b) to execute tracking processing to track the tracking target object, (see at least: Figs. 10A-10C, and Par. 0146-0149, the object tracking system execute tracking processing to track the tracking target object, “group of people”, between first frame 1000, second frame 1010, and third frame 1020. See also, Figs. 12A-12B, and Par. 0153-0154, “tracking the moving person 1206 between the first frame 1200 and the second frame 1210);
(c) to determine whether an attribute of an object detected from the image is a
predetermined attribute, (see at least: Fig. 7, Par. 0122, At step 732, the object tracking system can check whether a bounding box, “attribute”, for the blob, “object”, is within the exclusion zone, “predetermined attribute”);
(d) to identify, in a case when a first state in which the tracking target object is
detected changes to a second state in which the tracking target object is not detected, a
given object that is included in the image and is positioned at least partially in front of the tracking target object in the second state, based on a position of the tracking target object in the first state, (see at least: Figs. 10A-10C, and Par. 0146-0150, an object moves to an exclusion zone, [i.e., the first state in which the tracking target object is detected changes to a second state in which the tracking target object is not detected], and when the scene of the first video frame 1000, illustrated in FIG. 10A, includes a tree 1008 that partially blocks a walking path in the scene, an exclusion zone 1002 has been drawn around the tree 1008, based implicitly on position of the object in first state as shown in Fig. 10A, [i.e., identifying a tree, “given object”, that is included in the image, “by drawing an 
detected changes to a second state in which the tracking target object is not detected, as shown in Figs. 10A-10B).
(e) to control the tracking processing performed on the tracking target object, based on a determination result of whether an attribute of the given object is the predetermined attribute, (see at least: Fig. 7, and Par. 0122-0125, step 732, the test at step 732 can occur for every input frame received while the tracker is New/ Hidden 702, (e.g., for every occurrence of the transition 722). the tracker can be transitioned to the dead state 740 in the first frame in which the blob associated with the tracker is within the exclusive zone. When, at step 732, the object tracking system determines that the blob associated with the tracker has not been within the exclusion zone at any time while the tracker was New/Hidden 702, the tracker is transitioned to the Normal state 704. See also Fig. 10A-C, and Par. 0148-0150, the object tracking system determines that the group of people 1006 overlaps with the exclusion zone 1002, the object tracking system does not output the corresponding bounding box 1004 for the group of people 1006. In some implementations, the object tracking system may transition the tracker for the group of people 1006 to the lost state or may transition the tracker to the dead state, and when the object tracking system determines that the object has moved out of the exclusion zone 1002, (third frame 1020), the object tracking system can generate a new tracker to track the object, [i.e., controlling the tracking processing performed on the tracking target 

In regards to claim 2, Cheng further discloses wherein the whether to end the tracking processing on the tracking object is determined based on the determined result, and the tracking processing on the tracking target object is ended in a case when a determination to end the tracking processing on the tracking target object has been made, (see at least: Fig. 7, and Par. 0122-0125, step 732, the test at step 732 can occur for every input frame received while the tracker is New/ Hidden 702, (e.g., for every occurrence of the transition 722), and the tracker can be transitioned to the dead state 740 in the first frame in which the blob associated with the tracker is within the exclusive zone).

In regards to claim 3, Cheng further discloses wherein, in a case when the given object is adjacent to the tracking target object in the first state, the given object in the second state is identified as an object positioned in front of the tracking target object, (see at least: Fig. 10A-10B, and Par. 0147-0148, the first video frame 1000 is a group of people 1006, walking from right to left on the path that passes behind the tree 1008, [i.e., in a case when the given object is adjacent to the tracking target object in the first state], and the group of people 1006 has continued to move to the left along the path, and has walked behind the tree 1008 (as indicated by the arrow with numeral 1006), such that the 

In regards to claim 4, Cheng further discloses wherein, in a case when the given object overlaps the tracking target object in the image in the first state, the given object in the second state is identified as an object positioned in front of the tracking target object, (see at least: Figs. 12B, and Par. 0154,  in the second video frame 1210, illustrated in FIG. 12B, the person 1206 has moved behind the group of trees 1208 and into the exclusion zone 1202, [i.e., in a case when the given object overlaps the tracking target object in the image in the first state], and the object tracking system will transition the tracker for the person 1206 to a lost or dead state, [i.e., the group of trees, “given object”, in the second state is implicitly identified, “by bounding box”, as an object positioned in front of the tracking target object, based on the tracker for the person 1206 transitioning to a lost or dead state]).

In regards to claim 5, Cheng further discloses wherein the computer further determines, based on the determination result of whether an attribute of the given object is the predetermined attribute, whether to continue performing the tracking processing on the tracking target object is continued until at least the predetermined time has elapsed in a case when a determination to continue the tracking processing on the tracking target object for the predetermined time has been made, (see at least: steps 722, 726, 732, Fig. 7, Par. 0121-0126, at step 738, the duration has expired, the tracker is transitioned to the dead state 740. In this case, the system assumes that the blob associated with the tracker 

In regards to claim 7, Cheng further discloses wherein the tracking processing performed on the tracking target object is controlled further based on a position of the tracking target object in the first state, (see at least: Fig. 11A, and Par. 0151, as illustrated in FIG. 11A by a first video frame 1100, when a person 1106 walks along the path from behind the building and the tree 1108, the person 1106 is first detected (e.g., in the first video frame 1100) as a moving object within the exclusion zone 1102, [i.e., the person 1106 is implicitly based on its position, “behind the trees”, as shown the first video frame 1100], and because the person 1106 is in the exclusion zone 1102, the object tracking system may generate a tracker for the person 1106, but the tracker is not output, [i.e., the tracking target object is controlled further based on a position of the tracking target object in the first state]).

In regards to claim 8, Cheng further discloses wherein the predetermined
time is determined in accordance with a size of the given the object, (see at least: Fig. 7, and Par. 0127, at step 734, the object tracking system checks whether the bounding box for the blob intersects or overlaps with the area marked off as the exclusion zone. the exclusion zone can be a rectangular shape, a polygonal shape, a partial shape (e.g., when an object or area that makes up the exclusion zone is partially in the scene), and/or other suitable shape, and the bounding box for the blob tracker must be entirely within the exclusion zone for the associated blob to be considered within the exclusion zone. In 

Regarding claim 9, Claim 9 recites substantially similar limitations as set forth in claim 1. As such, claim 9 is rejected for at least similar rational. 
The Examiner further acknowledged the following additional limitation: “an image processing method”. However, Miyazaki discloses the “image processing method”, (Miyazaki, see at least: Fig. 6, Par. 0049, “method”)

Regarding claim 10, Claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 10 is rejected for at least similar rational. 
The Examiner further acknowledged the following additional limitation: “a non-transitory computer-readable storage medium storing a program for causing a computer to execute instructions that, when executed, cause the computer to”. However, Miyazaki discloses the “non-transitory computer-readable storage medium storing a program for causing a computer to execute instructions that, when executed, cause the computer to”, (see at least: Abstract, and Par. 0001, “a monitoring program”)

In regards to claim 11, Cheng further discloses wherein the tracking processing performed on the tracking target object is continued in a case when it is determined that the attribute of the given object is the predetermined attribute, and the tracking processing performed on the tracking target object is ended in a case when it is determined that the attribute of the given object is not the predetermined attribute, (Fig. 10A-C, and Par. 0148-0150, the object tracking system determines that the group of people 1006 overlaps with the exclusion zone 1002, the object tracking system does not output the corresponding bounding box 1004 for the group of people 1006. In some implementations, the object tracking system may transition the tracker for the group of people 1006 to the lost state or may transition the tracker to the dead state, [i.e., the tracking processing performed on the tracking target object is ended in a case when it is determined that the attribute of the given object is not the predetermined attribute]; and when the object tracking system determines that the object has moved out of the exclusion zone 1002, (third frame 1020), the object tracking system can generate a new tracker to track the object, [i.e., the tracking processing performed on the tracking target object is continued in a case when it is determined that the attribute of the given object is the predetermined attribute], See also, Figs. 12A-12B, and Par. 0153-154).






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            03/08/2022